IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                                No. 99-31407
                             (Summary Calendar)



FADI CHAHINE,

                                               Plaintiff-Appellant,

versus

IMMIGRATION AND NATURALIZATION SERVICE;
JANET RENO; DORIS MEISSNER; LYNNE
UNDERDOWN; U.S. DEPARTMENT OF JUSTICE,

                                               Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                             (99-CV-1660)
                        --------------------
                           January 8, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Petitioner-Appellant Fadi Chahine, a permanent resident alien,

appeals the dismissal of his 28 U.S.C. § 2241 habeas corpus

petition   for   lack   of   jurisdiction,   pursuant    to   8   U.S.C.   §

1252(a)(2)(C).    Chahine sought habeas relief from a removal order

issued pursuant to a proceeding instituted by the Immigration and

Naturalization    Service     (“INS”).   The    INS   instituted   removal

proceedings because Chahine had been convicted of the “aggravated

felony” of distribution of heroin in 1992.        Chahine argued in his


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
administrative proceedings and in his § 2241 petition that he was

entitled to a “waiver of deportability” under the former 8 U.S.C.

§ 1182(c).     Chahine argues for the first time in the instant

petition and in this appeal that the INS, during administrative

proceedings, erroneously applied to him the “permanent” rules of

1996     immigration-law   amendments   contained   in    the   Illegal

Immigration Reform and Immigrant Responsibility Act (“IIRIRA”).

According to Chahine, the allegedly improper application of the

IIRIRA’s “permanent” rules resulted in a finding by the district

court that it lacked jurisdiction over his 28 U.S.C. § 2241

petition.     He maintains that under the IIRIRA’s “transitional”

rules, which should have been applied to him, jurisdiction does

exist.

       Chahine failed to raise arguments about the applicability of

the “transitional” rules in administrative proceedings before the

Immigration Judge and the Board of Immigration Appeals.           “As a

matter of jurisdiction, courts may not review the administrative

decisions of the INS unless the appellant has first exhausted ‘all

administrative remedies.’” Cardoso v. Reno, 216 F.3d 512, 518 (5th

Cir. 2000); see 8 U.S.C. § 1252(d).         Accordingly, the federal

courts are without jurisdiction over Chahine’s contentions that the

“transitional” rules should apply to him, and the district court’s

judgment is AFFIRMED as to these claims.     See Cardoso, 216 F.3d at

518.

       Chahine’s argument that § 212(c)’s waiver of deportability

provisions    should   have   applied   retroactively    is   meritless.


                                   2
See Requena-Rodriguez v. Pasquerell, 190 F.3d 299, 308 (5th Cir.

1999).   His claim that the IIRIRA amendments violate his equal-

protection rights likewise lacks merit because he has failed to

show that the statutory classifications in those amendments are not

rationally related to a legitimate governmental purpose. See Clark

v. Jeter, 486 U.S. 456, 461 (1988).       Chahine’s due-process claim

fails as well because the relief prescribed by the former 8 U.S.C.

§ 1182(c) was couched in “conditional and permissive terms.”

See   Alfarache   v.   Cravener,   203   F.3d   381,   383   (5th   Cir.),

cert. denied, 121 S. Ct. 46 (2000).      As to these remaining claims,

the judgment of the district court is affirmed.

      Chahine’s December 13, 2000, Motion to Hold Case in Abeyance

is denied.

AFFIRMED.




                                    3